DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/20/2020 in which claims 1-20 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/20/2020 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1, 10 and 16 have not overcome the claim rejections as shown below. Based on the amendment to independent claim 16, the 35 U.S.C. 101 Claim Rejection previously presented in the Non-Final Action mailed on 07/20/2020 has been withdrawn.
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Matthews does not assign weights based on “a write characteristic that a write operation is performed by a respective link”.
Based on the new features of the claim, further consideration of the prior arts of record was performed, where the prior art of Rooholamini was found to disclose the new features. As discussed below in the Office Action, Rooholamini discloses that different linkweights are determined for read and write operations in different paths (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0058], [0062]-[0063], [0064]). The linkweights are determined using the equation NC*MPS*UF/LW+ID)/SEQ for the write operation, and NC*MPS*UF/LW+ID for the a write characteristic that a write operation is performed by a respective link” and “wherein based on the write characteristic of the respective link, the respective link is ranked with a high scheduling priority”.
Therefore, based on the response to the arguments discussed above and the prior arts of Matthews and Rooholamini, the amended independent claim 1 is rendered unpatentable. Independent claims 10 and 16 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (U.S. Pat. No. 10,320,691), hereinafter “Matthews” in view of Rooholamini et al. (US 2006/0224813), hereinafter “Rooholamini”.

As to claim 1, Matthews teaches a system (Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, a computer system 1800 (node) implementing the techniques described), comprising: 
(Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, the computer system includes one or more memories that store software-based instructions to perform the techniques described); and 
a processor that executes the computer executable components stored in the memory (Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, the computer system includes one or more processors that execute the software-based instructions stored in the memories to perform the techniques described), wherein the computer executable components comprise: 
a link mapper (Matthews, Fig. 1, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, col 12 ln 56-63, col 14 ln 17-25, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, the computer system includes a path state information collection subsystem 250) to identify at least two network links between a first device and a second device, resulting in identified network links (Matthews, Figs 1-2, col 14 ln 26-37, col 26 ln 62-67, col 27 ln 1-4, Fig. 8, block 805, col 27 ln 15-37, different paths are identified for a source node to reach a destination node); 
based on a criterion and characteristics of the identified network links, the first device and the second device, a link weighting component (Matthews, Fig. 1, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, col 14 ln 17-37, the computer system a path management control 260) to assign weights to respective ones of the identified network links resulting in weighted network links (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, col 30 ln 57-67, col 31 ln 1-14, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (col 4 ln 37-48). Ranks are also used to determine the weights); and 
a link scheduler (Matthews, Fig. 1, Fig. 2, col 13 ln 45-52, col 60 ln 61-63, col 14 ln 17-37, Fig. 8, a forwarding logic with a load-balancing component) to schedule use of the weighted (Matthews, Fig. 1, Fig. 2, Fig. 8, block 820, col 28 ln 21-27, based on the weights, packets are transmitted along different paths (Fig. 9, col 28 ln 58-67, col 29 ln 1-49, col 46 ln 40-59)).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 1, wherein the characteristics comprise a write characteristic that a write operation is performed by a respective link.

However, Rooholamini teaches wherein the characteristics comprise a write characteristic that a write operation is performed by a respective link (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], link weights are determined for read and write operations in different paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 2, Matthews teaches further comprising, a link ranking component to analyze and rank the identified network links (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64, the path management control 260 determines each path’s ranking relative to each other path based on collected or computed metrics, including bandwidth, throughput, latency, congestion, etc.).
(Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 2, wherein, based on the write characteristic of the respective link, the respective link is ranked with a high scheduling priority that is higher than a low scheduling priority.

However, Rooholamini teaches wherein, based on the write characteristic of the respective link, the respective link is ranked with a high scheduling priority that is higher than a low scheduling priority (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0058], [0062]-[0063], [0064], different linkweights are determined for the read operation and write operations. For the sequenced write packets operation, the linkweight is calculated using (NC*MPS*UF/LW+ID)/SEQ), and for the read operation the linkweight is calculated using (NC*MPS*UF/LW+ID). As shown in the equations, the linkweight for the write operation results in a lower linkweight value, where the path with the minimum or smaller link weight is selected (higher priority) when compared with a large link weight value (lower priority) for the read operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 4, Matthews teaches wherein the characteristics of the identified network links comprise a latency value (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (col 4 ln 37-48)).

As to claim 5, Matthews teaches wherein the characteristics of the identified network links comprise a throughput value (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64, the path management control 260 determines each path’s metrics, including bandwidth, throughput, latency, congestion, etc.).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 5, and that a weighted link is used for reading data.

However, Rooholamini teaches and that a weighted link is used for reading data (Rooholamini, abstract, [0052], [0062]-[0063], link weights are determined for read operations in different paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

(Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 6, wherein the characteristics of the identified network links comprise that a weighted link is used for reading data.

As to claim 6, Rooholamini teaches wherein the characteristics of the identified network links comprise that a weighted link is used for reading data (Rooholamini, abstract, [0052], [0062]-[0063], link weights are determined for read operations in different paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 10, Matthews teaches a computer-implemented method (Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, a method implemented by a computer system 1800 (node)), comprising: 
receiving, by a scheduling process executed by a processor of a device (Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 8, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, the computer system includes one or more processors that execute the software-based instructions stored in the memories to perform the techniques described), a group of network links, identified by a link mapper (Matthews, Fig. 1, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, col 12 ln 56-63, col 14 ln 17-25, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, the computer system includes a path state information collection subsystem 250), between a first computing device and a second computing device (Matthews, Figs 1-2, col 14 ln 26-37, col 26 ln 62-67, col 27 ln 1-4, Fig. 8, block 805-810, col 27 ln 15-37, col 27 ln 66-67, col 28 ln 1-6, different paths are identified for a source node to reach a destination node, where the source node receives path state information for the different paths); 
identifying, by the scheduling process (Matthews, Fig. 1, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, col 14 ln 17-37, Fig. 8, the computer system a path management control 260), for a network link of the group of network links, a weight assigned based on a criterion and characteristics of the network links, the first computing device and the second computing device (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, col 30 ln 57-67, col 31 ln 1-14, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (col 4 ln 37-48). Ranks are also used to determine the weights); and 
scheduling, by the scheduling process (Matthews, Fig. 1, Fig. 2, col 13 ln 45-52, col 60 ln 61-63, col 14 ln 17-37, Fig. 8, a forwarding logic with a load-balancing component), use of the network link based on the weight (Matthews, Fig. 1, Fig. 2, Fig. 8, block 820, col 28 ln 21-27, based on the weights, packets are transmitted along different paths (Fig. 9, col 28 ln 58-67, col 29 ln 1-49, col 46 ln 40-59)).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 10, wherein the link mapper assigned a weight to the network link based on the network link performing a write operation.
(Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], link weights are determined for read and write operations in different paths).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 11, Matthews teaches further comprising, ranking, by the scheduling process, the network links based on a characteristic of the network links, resulting in ranked network links (Matthews, Fig. 1, Fig. 2, col 30 ln 57-67, col 31 ln 1-14, the path management control 260 determines each path’s ranking relative to each other path based on collected or computed metrics, including bandwidth, throughput, latency, congestion, etc.), wherein the criterion is evaluated based on the ranked network links (Matthews, Fig. 1, Fig. 2, col 30 ln 57-67, col 31 ln 1-14, the quality metrics, such as QoS levels, path latency, etc. which are determined using collected path state information, are evaluated for ranking the paths. The ranks of the paths are used to determine the weights).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 11, 

However, Rooholamini teaches and wherein based on the network link performing the write operation, the network link was ranked with a high scheduling priority that is higher than a low scheduling priority (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0058], [0062]-[0063], [0064], different linkweights are determined for the read operation and write operations. For the sequenced write packets operation, the linkweight is calculated using (NC*MPS*UF/LW+ID)/SEQ), and for the read operation the linkweight is calculated using (NC*MPS*UF/LW+ID). As shown in the equations, the linkweight for the write operation results in a lower linkweight value, where the path with the minimum or smaller link weight is selected (higher priority) when compared with a large link weight value (lower priority) for the read operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 12, Matthews teaches wherein the characteristics of the network links comprise at least one of a maximum transmission unit, a latency, a throughput, and whether a weighted link is used for reading data (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, col 30 ln 57-67, col 31 ln 1-14, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, throughput, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (col 4 ln 37-48)).

As to claim 16, Matthews teaches a non-transitory machine-readable medium comprising executable instructions that, when executed by a processor, facilitate performance of operations (Matthews, Fig. 1, col 6 ln 14-35, Fig. 2, col 8 ln 63-67, col 9 ln 1-4, Fig. 18, col 56 ln 34-67, col 57 ln 1-32, a memory storing software-based instructions which are executed by a processor of a computer system to perform the techniques described), the operations comprising: 
identifying two or more network links between a first computing device and a second device, resulting in identified network links (Matthews, Figs 1-2, col 14 ln 26-37, col 26 ln 62-67, col 27 ln 1-4, Fig. 8, block 805, col 27 ln 15-37, different paths are identified for a source node to reach a destination node); 
assigning weights to respective ones of the identified network links resulting in weighted network links, based on a criterion, a first characteristic of the identified network links, a second characteristic of the first device and a third characteristic of the second device (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, col 30 ln 57-67, col 31 ln 1-14, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, throughput, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (col 4 ln 37-48). Ranks are also used to determine the weights); and 
scheduling the weighted network links based on the weights assigned to the respective ones of the weighted network links (Matthews, Fig. 1, Fig. 2, Fig. 8, block 820, col 28 ln 21-27, based on the weights, packets are transmitted along different paths (Fig. 9, col 28 ln 58-67, col 29 ln 1-49, col 46 ln 40-59)).

(Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 16, wherein the first characteristics comprises a write characteristic that a write operation is performed by a respective link of the respective link, and wherein based on the write characteristic of the respective link, the respective link is ranked with a high scheduling priority.

However, Rooholamini teaches wherein the first characteristics comprises a write characteristic that a write operation is performed by a respective link of the respective links (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], link weights are determined for read and write operations in different paths), and wherein based on the write characteristic of the respective link, the respective link is ranked with a high scheduling priority (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0058], [0062]-[0063], [0064], different linkweights are determined for the read operation and write operations. For the sequenced write packets operation, the linkweight is calculated using (NC*MPS*UF/LW+ID)/SEQ), and for the read operation the linkweight is calculated using (NC*MPS*UF/LW+ID). As shown in the equations, the linkweight for the write operation results in a lower linkweight value, where the path with the minimum or smaller link weight is selected (higher priority) when compared with a large link weight value (lower priority) for the read operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 17, Matthews teaches wherein the operations further comprise, ranking the identified network links based on the first characteristic of the identified network links, resulting in ranked network links (Matthews, Fig. 1, Fig. 2, col 30 ln 57-67, col 31 ln 1-14, the path management control 260 determines each path’s ranking relative to each other path based on collected or computed metrics, including bandwidth, throughput, latency, congestion, etc.), and wherein the criterion comprises the ranked network links (Matthews, Fig. 1, Fig. 2, col 30 ln 57-67, col 31 ln 1-14, the quality metrics, such as QoS levels, path latency, etc. which are determined using collected path state information, are evaluated for ranking the paths. The ranks of the paths are used to determine the weights).

As to claim 18, Matthews teaches wherein the first characteristic of the identified network links comprises at least one of a maximum transmission unit, a latency, a throughput, or whether a weighted link is used for reading data (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, col 30 ln 57-67, col 31 ln 1-14, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, throughput, etc. which are determined using collected path state information. The path state information is collected by the source from other nodes such as the destination (col 4 ln 37-48)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (U.S. Pat. No. 10,320,691), hereinafter “Matthews” in view of Rooholamini et al. (US 2006/0224813), hereinafter “Rooholamini”, and further in view of Acosta et al. (U.S. Pat. No. 6,166,729), hereinafter “Acosta”.

Matthews and Rooholamini teach the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews and Rooholamini do not explicitly teach the following underlined features: regarding claim 3, wherein the characteristics of the identified network links comprise a maximum transmission unit value.

As to claim 3, Acosta teaches wherein the characteristics of the identified network links comprise a maximum transmission unit value (Acosta, Fig. 25, col 22 ln 23, col 22 ln 39-41, col 22 ln 58-67, one of the characteristics of a link is a maximum transmission unit (MTU), where each link is tested for path MTU).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Rooholamini to have the features, as taught by Acosta, in order to verify validity of the links, test the link performance characteristics, and determine the optimal packet size for each link, thereby optimizing the data throughput along each path (Acosta, col 22 ln 58-67).

Claims 7-8, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (U.S. Pat. No. 10,320,691), hereinafter “Matthews” in view of Rooholamini et al. (US 2006/0224813), hereinafter “Rooholamini”, and further in view of Lee et al. (US 2019/0288908), hereinafter “Lee”.

As to claim 7, Matthews teaches wherein the criterion used by the link weighting component comprises a link quality (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information).

(Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews and Rooholamini do not explicitly teach the following features: regarding claim 7, and wherein the link scheduler schedules the weighted network links in order from a lowest link quality to a highest link quality.

However, Lee teaches and wherein the link scheduler schedules the weighted network links in order from a lowest link quality to a highest link quality (Lee, Figs. 4-5, [0055], [0058], the links are selected for data transmissions in ascending order of default weights, where the weights are determined based on link state information including information about load, traffic, allowed signal characteristics, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Rooholamini to have the features, as taught by Lee, in order to allow for efficient use of wireless network resources, enable context-adaptive data transmissions and provide a customer-friendly link service (Lee, [0019]-[0021]).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 8, wherein the characteristics used by the link weighting component comprise whether an analyzed link is reading data, and wherein the link weighting component weights the analyzed 

As to claim 8, Rooholamini teaches wherein the characteristics used by the link weighting component comprise whether an analyzed link is reading data (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], [0064], link weights are determined for read and write operations in different paths), and wherein the link weighting component weights the analyzed link as a lower link quality based on the analyzed link being determined to be reading data as compared to the analyzed link being determined to be writing data (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], [0064], different linkweights are determined for the read operation and write operations, where different weights indicate a different quality (lower and higher) in the links as disclosed by Matthews and Lee. For the sequenced write packets operation, the linkweight is calculated using (NC*MPS*UF/LW+ID)/SEQ), and for the read operation the linkweight is calculated using (NC*MPS*UF/LW+ID). As shown in the equations, the linkweight for the write operation results in a lower linkweight value, where the path with the minimum or smaller link weight is selected (higher priority) when compared with a large link weight value (lower priority for less available bandwidth) for the read operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Lee to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 13, Matthews teaches wherein the criterion comprises a link quality (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information).

Matthews and Rooholamini teach the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews and Rooholamini do not explicitly teach the following features: regarding claim 13, and wherein the scheduling the use of the network links comprises the scheduling of the use in order from a lowest link quality to a highest link quality.

However, Lee teaches and wherein the scheduling the use of the network links comprises the scheduling of the use in order from a lowest link quality to a highest link quality (Lee, Figs. 4-5, [0055], [0058], the links are selected for data transmissions in ascending order of default weights, where the weights are determined based on link state information including information about load, traffic, allowed signal characteristics, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Rooholamini to have the features, as taught by Lee, in order to allow for efficient use of wireless network resources, enable context-adaptive data transmissions and provide a customer-friendly link service (Lee, [0019]-[0021]).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 14, wherein the characteristics comprise whether an analyzed link is reading data, and wherein the analyzed link is weighted as being of lower link quality when the analyzed link is reading data as compared to when the analyzed link is writing data.

As to claim 14, Rooholamini teaches wherein the characteristics comprise whether an analyzed link is reading data (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], link weights are determined for read and write operations in different paths), and wherein the analyzed link is weighted as being of lower link quality when the analyzed link is reading data as compared to when the analyzed link is writing data (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], different linkweights are determined for the read operation and write operations, where different weights indicate a different quality (lower and higher) in the links as disclosed by Matthews and Lee. For the sequenced write packets operation, the linkweight is calculated using (NC*MPS*UF/LW+ID)/SEQ), and for the read operation the linkweight is calculated using (NC*MPS*UF/LW+ID). As shown in the equations, the linkweight for the write operation results in a lower linkweight value, where the path with the minimum or smaller link weight is selected (higher priority) when compared with a large link weight value (lower priority for less available bandwidth) for the read operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Lee to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

As to claim 19, Matthews teaches wherein the criterion comprises link quality (Matthews, Fig. 8, block 810, col 27 ln 66-67, col 28 ln 1-6, weights are assigned to each path from the source to reach the destination, where the weights are assigned based on QoS levels, path latency, etc. which are determined using collected path state information).

Matthews and Rooholamini teach the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews and Rooholamini do not explicitly teach the following features: regarding claim 19, and wherein the scheduling the use of the weighted network links comprises the scheduling of the use in order from a lowest link quality to a highest link quality.

However, Lee teaches and wherein the scheduling the use of the weighted network links comprises the scheduling of the use in order from a lowest link quality to a highest link quality (Lee, Figs. 4-5, [0055], [0058], the links are selected for data transmissions in ascending order of default weights, where the weights are determined based on link state information including information about load, traffic, allowed signal characteristics, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Rooholamini to have the features, as taught by Lee, in order to allow for efficient use of wireless network resources, enable context-adaptive data transmissions and provide a customer-friendly link service (Lee, [0019]-[0021]).

Matthews teaches the claimed limitations as stated above. As discussed above, Matthews teaches that different metrics are collected or computed, including bandwidth, throughput, latency, congestion, etc. for the different paths (Matthews, Fig. 1, Fig. 2, col 30 ln 57-64). However, Matthews does not explicitly teach the following features: regarding claim 20, wherein the characteristics comprise whether an analyzed link is reading data, and wherein the analyzed link is weighted as being of lower link quality when the analyzed link is reading data as compared to when the analyzed link is writing data.

As to claim 20, Rooholamini teaches wherein the characteristics comprise whether an analyzed link is reading data (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], link weights are determined for read and write operations in different paths), and wherein the analyzed link is weighted as being of lower link quality when the analyzed link is reading data as compared to when the analyzed link is writing data (Rooholamini, abstract, [0052], [0053], [0055], [0056], [0062]-[0063], different linkweights are determined for the read operation and write operations, where different weights indicate a different quality (lower and higher) in the links as disclosed by Matthews and Lee. For the sequenced write packets operation, the linkweight is calculated using (NC*MPS*UF/LW+ID)/SEQ), and for the read operation the linkweight is calculated using (NC*MPS*UF/LW+ID). As shown in the equations, the linkweight for the write operation results in a lower linkweight value, where the path with the minimum or smaller link weight is selected (higher priority) when compared with a large link weight value (lower priority for less available bandwidth) for the read operation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Lee to have the features, as taught by Rooholamini, in order to determine the optimal paths between communications devices taking into consideration current bandwidth usage, available bandwidth for a new connection and certain types of operations (Rooholamini, [0051]-[0052]).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews et al. (U.S. Pat. No. 10,320,691), hereinafter “Matthews” in view of Rooholamini et al. (US 2006/0224813), hereinafter “Rooholamini”, and further in view of Pun (US 2009/0323519).

Matthews and Rooholamini teach the claimed limitations as stated above. Matthews and Rooholamini do not explicitly teach the following features: regarding claim 9, wherein the first device employs the identified network links to copy data from the first device to the second device as a part of a data protection system.

As to claim 9, Pun teaches wherein the first device employs the identified network links to copy data from the first device to the second device as a part of a data protection system (Pun, [0051]-[0052], packets are duplicated over the different communications path to reach its destination in time. The packets are duplicated at the source node and transmitted to the destination node over multi-path routes. The destination node receives the packets from the source).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Rooholamini to have the features, as taught by Pun, in order to achieve a higher level of fault tolerance by duplicating data packets (Pun, [0052] ln 9-10).
Matthews and Rooholamini teach the claimed limitations as stated above. Matthews and Rooholamini do not explicitly teach the following features: regarding claim 15, wherein the first computing device employs the network links to copy data from the first computing device to the second computing device as a part of a data protection system.

As to claim 15, Pun teaches wherein the first computing device employs the network links to copy data from the first computing device to the second computing device as a part of a data protection system (Pun, [0051]-[0052], packets are duplicated over the different communications path to reach its destination in time. The packets are duplicated at the source node and transmitted to the destination node over multi-path routes. The destination node receives the packets from the source).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Matthews and Rooholamini to have the features, as taught by Pun, in order to achieve a higher level of fault tolerance by duplicating data packets (Pun, [0052] ln 9-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473